                                                        IT IS ORDERED

                                                       Date Entered on Docket: November 26, 2019




                                                        ________________________________
                                                        The Honorable David T. Thuma
                                                        United States Bankruptcy Judge
______________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

     IN RE:

            William Kyle Walker and Karen Michelle Walker fka Karen Michelle
            McDaniel,

                    Debtors.                            Case No. 19-12252-TR7


                  DEFAULT ORDER GRANTING RELIEF FROM STAY AND
                      ABANDONMENT OF PROPERTY LOCATED AT
                          2206 Boxwood Cir, Portales, NM 88130

            This matter came before the Court on the Motion for Relief from Stay and

     Abandonment of Property filed on 10/29/2019, Docket No. 12 (the “Motion”), by

     Nationstar Mortgage LLC d/b/a Mr. Cooper (“Movant”). The Court, having reviewed the

     record and the Motion, and being otherwise sufficiently informed, FINDS:

            (a)     On 10/29/2019, Movant served the Motion and notice of the Motion (the

     “Notice”) on counsel of record for Debtors, William Kyle Walker and Karen Michelle

     Walker, and the case trustee, Clarke C. Coll, (the “Trustee”) by use of the Court’s case

     management and electronic filing system for the transmission of notices, as authorized by


                                                                               File No. NM-19-157795
                                                                         Order, Case No. 19-12252-TR7
   Case 19-12252-t7     Doc 16     Filed 11/26/19    Entered 11/26/19 17:30:38 Page 1 of 4
  Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtors and US Trustee by United

  States first class mail, in accordance with Bankruptcy Rules 7004 and 9014;

          (b)    The Motion relates to the following property legally described as:

  Lot Four (4), Block One (1), Territorial Estates Unit Four (4), City of Portales, Roosevelt

  County, New Mexico.

                 and commonly known as: 2206 Boxwood Cir, Portales, NM 88130;

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on 11/20/2019;

          (f)    As of 11/21/2019, no objections to the Motion have been filed;

          (g)    The Motion is well taken and should be granted as provided herein; and

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on 11/21/2019, McCarthy & Holthus,

  LLP searched the data banks of the Department of Defense Manpower Data Center

  (“DMDC”) and found that the DMDC does not possess any information indicating that

  the Debtors are currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:

          (a)    To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security



                                                                              File No. NM-19-157795
                                                                        Order, Case No. 19-12252-TR7
Case 19-12252-t7      Doc 16     Filed 11/26/19     Entered 11/26/19 17:30:38 Page 2 of 4
  agreements, and/or other agreements to which Debtors is a party, to the extent permitted

  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtors or the Property, or both, in any court of competent

  jurisdiction; and

            (b)   To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

            2.    The Property is hereby abandoned pursuant to 11 U.S.C. §554 and is no

  longer property of the estate. Creditor shall not be required to name the Trustee as a

  defendant in any action involving the Property or otherwise give the Trustee further

  notice.

            3.    The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtors, although the Debtors

  can be named as a defendant in litigation to obtain an In Rem Judgment if Debtors are

  granted a discharge, or to foreclose the Property in accordance with applicable non-

  bankruptcy law. Nothing contained herein shall preclude Creditor or and any and all

  holders of liens against the Property, from proceeding against the Debtors personally, to

  collect amounts due, if Debtors' discharge is denied or if Debtors' bankruptcy is

  dismissed.

            4.    This Order shall continue in full force and effect if this case converted to a

  case under another chapter of the Bankruptcy Code.

            5.    This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.




                                                                                File No. NM-19-157795
                                                                          Order, Case No. 19-12252-TR7
Case 19-12252-t7       Doc 16     Filed 11/26/19     Entered 11/26/19 17:30:38 Page 3 of 4
         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtors

  and to enter into a loan modification with the Debtors.

                                  ###END OF ORDER###

  RESPECTFULLY SUBMITTED BY:

  /s/ Katherine L. McCarthy
  McCarthy & Holthus, LLP
  Katherine L. McCarthy, Esq.
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 11/22/2019
  kamccarthy@mccarthyholthus.com

  COPIES TO:

  DEBTORS
  William Kyle Walker
  1514 Southern Hills Drive
  Ardmore, OK 73401

  Karen Michelle Walker
  1514 Southern Hills Drive
  Ardmore, OK 73401

  DEBTOR(S) COUNSEL
  Kameron Lane Barnett
  kbarnett@hbmlaw.org

  CASE TRUSTEE
  Clarke C. Coll
  clarkecoll@gmail.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608

  SPECIAL NOTICE
  Synchrony Bank
  claims@recoverycorp.com


                                                                            File No. NM-19-157795
                                                                      Order, Case No. 19-12252-TR7
Case 19-12252-t7      Doc 16     Filed 11/26/19     Entered 11/26/19 17:30:38 Page 4 of 4
